Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 6/26/18, is a national stage entry of PCT/US2018/038936, filed on 6/22/18. PCT/US2018/038936 claims priority to provisional appl. 62529285, filed on 7/6/17. The effective filing and priority date of the claims is 7/6/17.

Status of Claims and Response to Restriction Requirement
Claims 1-19, 22, and 25 are pending as of the reply filed on 4/16/21. Claims 20-21 and 23-24 are canceled. Applicant’s election without traverse of invention II, claims 1-19 and 22 in the reply filed on 4/16/21 is acknowledged. The restriction requirement is made final. 
Claim 25 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/16/21.
Claims 1-19 and 22 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See MPEP 2163.
Independent claims 1 and 22 recite a prodrug, hydrate, or solvate of compound 1, however, the written description requirement has not been met for these limitations. The disclosure of the application as originally filed doesn’t describe the claimed subject matter of a prodrug, hydrate, or solvate of compound 1 to convey possession. Applicant’s specification only mentions the terms “prodrugs”, “hydrate”, and “solvate” several times; there is no further description of what these compounds actually are, or any guidance as to how to make or obtain these compounds. Furthermore, the specification doesn’t provide any particular examples of a prodrug, a hydrate, or a solvate of compound 1. No characteristics of any prodrugs, hydrates, or solvates of compound 1 are provided; no structural information is provided as to any prodrug, hydrate, or solvate of compound 1, and as discussed previously, there is no evidence that any prodrug, hydrate, or solvate of compound 1 has actually been made or exists. The written 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-16, 19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eans et. al., J. Med. Chem., vol. 58, pp. 4905-4917, publ. 2015 (cited in an IDS), as evidenced by Omoigui, US 20050152905 A1 (publ. 7/14/2005, cited in an IDS).
The claims are drawn to a method of treating pain caused by inflammation in a subject in need thereof comprising administering to the subject a therapeutically effective amount of compound 1: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, or a pharmaceutically acceptable salt, prodrug, solvate, hydrate, tautomer, or isomer thereof. Claim 22 is drawn to a method of preventing pain caused by inflammation or the initiation of the inflammatory response in a subject in need thereof comprising administering to the subject compound 1 as shown above. 
rd para). Eans discloses the synthesis of the compound known as 2065-14, or compound 14, shown below, structurally identical to compound 1 of the instant claims, as an opioid agonist with kappa and delta selectivity over the mu receptor (Abstract; p. 4908, Fig. 1): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Eans discloses administration of compound 14 to mice in a warm-water tail withdrawal assay, and in an acetic acid writhing assay, delivered perorally, intraperitoneally, as well as by central delivery resulted in effective antinociception (p. 4907, left col., full para-right col., top para). Eans further discloses compound 14 lacked antinociception tolerance, and was slightly less potent than morphine but provided longer lasting pain relief (p. 4909, right col., top para).  
Inflammation and the inflammatory response is the origin of all pain as evidenced by Omoigui (see para [0005]). Omoigui discloses inflammation and the inflammatory response is the underlying basis for all types of pain, regardless of whether it is acute pain such as from a sprain or sports injury, chronic pain as in arthritis, migrate, back or neck pain, neuropathic pain, CRPS pain, pain from fibromyalgia, post-stroke pain, etc. (para [0005]). 
In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Regarding the limitations of claims 8-16 and 19, as discussed above, Eans discloses administration of compound 1 of the instant claims to mice effectively treated the pain in various assays, and inflammation and the inflammatory response represent the origin of all types of pain, as evidenced by Omoigui. It would have been reasonably expected therefore that the method disclosed by Eans would have necessarily resulted in the same effects as recited by instant claims 8-16 and 19. 
Regarding the limitation of claim 22, a method of preventing pain caused by inflammation or the initiation of the inflammatory response in a subject in need thereof, the examiner has interpreted “a subject in need thereof” as everyone, since all mammals are in need of pain prevention. Eans discloses central administration of compound 14 (i.e., compound 1 of the instant claims) to mice in an acute tolerance assay and in an assessment of the effects on gastrointestinal transit (p. 4908, left col., para-right col., top para). As Eans discloses administration of the same compound in instant claim 22 to the same patient population, mice .  


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eans et. al., J. Med. Chem., vol. 58, pp. 4905-4917, publ. 2015, as evidenced by Omoigui, US 20050152905 A1, as applied to claims 1-2, 8-16, 19, and 22 as discussed previously.

Eans discloses opioid analgesics such as morphine remain the gold standard in treating many types of pain, but their clinical use is limited by side effects that are precipitated via the mu-opioid receptors, such as constipation, addiction, and respiratory depression (p. 4905, 3rd para). Eans discloses the synthesis of the compound known as 2065-14, or compound 14, shown below, as an opioid agonist with kappa and delta selectivity over the mu receptor (Abstract; Fig. 1): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Eans discloses administration of compound 14 to mice in a warm-water tail withdrawal assay, and in an acetic acid writhing assay, delivered perorally as well as by central delivery resulted in effective antinociception (p. 4907, left col., full para-right col., top para). Eans further discloses compound 14 lacked antinociception tolerance, and was slightly less potent than morphine but provided longer lasting pain relief (p. 
Eans doesn’t explicitly teach treating the types of pain recited in instant claims 3-7 and 17-18. 
In addition to the pain types taught by Omoigui in para [0005], Omoigui further teaches the enzyme MMP-9 to be activated by inflammatory mediators and to have a major role in acute and chronic inflammation and cancer metastases (para [0054]). Omoigui teaches bisphosphonates, which are used to treat inflammatory bone and joint pain, as well as bone metastases from breast and prostate carcinomas, inhibit IL-6 and its soluble receptor production, decreasing the rate at which bone is degraded (para [0132]). IL-6 is an inflammatory mediator involved in pain generation (para [0041-0042]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated the types of pain recited in instant claims 3-7 and 17-18, in view of the combined teachings of Eans and Omoigui. Eans discloses administration of compound 1 of the instant claims to mice for effectively treating pain in various in vivo assays of pain models, while Omoigui teaches all pain, regardless of the type, is originated by inflammation and the inflammatory response, including chronic pain in arthritis, sports injury due to a sprain, back or neck pain from herniated discs, neuropathic pain, acute pain, etc. Omoigui further 

Information Disclosure Statements
The IDS filed on 8/23/2018, 1/21/2020, 3/4/2021, and 4/16/2021 have been considered. 


Conclusion
Claims 1-19 and 22 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627